Exhibit 10.14

March 12, 2007

National Securities Corporation
875 N. Michigan Avenue, Suite 1560
Chicago, IL 60611

Ladies and Gentlemen:

This letter is being delivered to you in connection with the Placement Agency
Agreement (the “Placement Agency Agreement”), between Redpoint Bio Corporation,
a Delaware corporation (the “Company”), and National Securities Corporation and
Brean Murray, Carret & Co. (collectively, the “Placement Agent”) relating to the
private offering of up to $28,000,000 (the “Offering”) of Units, each comprised
of one (1) share of common stock of the Company (the “Common Stock”) and a
three-year warrant to buy 25% of the number of shares of Common Stock purchased
with a cash exercise price of $3.75 per share, and which Units are being offered
at a purchase price of $2.25 per Unit to “accredited investors” as such term is
defined in Regulation D promulgated under the Securities Act of 1933, as
amended, pursuant to the Private Placement Memorandum dated December 4, 2006,
and all exhibits and supplements thereto, up to the date hereof (the
“Memorandum”).  All capitalized terms used herein and not otherwise defined
herein shall have the meaning given such terms in the Placement Agency
Agreement.  All share numbers and share prices set forth herein do not give
effect to the Merger Agreement by and among the Company, on the one hand, and
Robcor Properties, Inc., a publicly traded Florida corporation (“Robcor”),
Robcor Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of
Robcor, Robcor, LLC, a Kentucky limited liability company and wholly-owned
subsidiary of Robcor and Halter Financial Investments, L.P., a Texas limited
partnership and Michael Heitz, as stockholders of Robcor, on the other hand.

As a condition of the consummation of the Offering, the undersigned hereby
agrees that the undersigned or its assigns will not, during the period beginning
as of the date hereof and ending one hundred eighty (180) days after the
effective date of the “resale” registration statement registering the shares of
common stock underlying the securities comprising the Units (1) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock of the Company or Pubco held by the
undersigned or any securities convertible into or exercisable or exchangeable
for Common Stock or; (2) enter into any swap, option, future, forward or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any securities of the Company or Pubco which
are substantially similar to the Common Stock (collectively, the “Lock-Up
Securities”).  The Lock-Up Securities shall not include any securities of Pubco
issued to the undersigned in the Offering.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Placement Agent, provided that (1) the Placement Agent receives a
signed lock-up agreement for the balance of the lock-up period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported in


--------------------------------------------------------------------------------


any public report or filing with the Securities Exchange Commission, or
otherwise and (4) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such transfers:

(i)                                                      as a bona fide gift or
gifts;

(ii)                                                   to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned;

(iii)                                                as a distribution to
limited partners or stockholders of the undersigned; or

(iv)                                               to the undersigned’s
affiliates or to any investment fund or other entity controlled or managed by
the undersigned.

Furthermore, the undersigned may sell shares of Common Stock of the Company or
Pubco purchased by the undersigned on the open market following the Offering if
and only if (i) such sales are not required to be reported in any public report
or filing with the Securities Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales, in each case (i) or (ii) above within one (1) week of such
sale.

For purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

If at anytime any of the persons who are entering into similar lock-up
agreements (the “Lock-Up Parties”) are released from their respective agreement,
then each of the Lock-Up Parties shall also be released from such agreements at
such time on a pro-rata basis.

If the Company notifies the Placement Agent in writing (i) that the Company does
not intend to proceed with the Merger or the Offering, or (ii) that the
Placement Agency Agreement has been terminated (for any reason) prior to the
Termination Date, this lock-up agreement shall be terminated, and the
undersigned shall be released from its obligations hereunder.  Notwithstanding
the foregoing, this lock-up agreement shall terminate if the Offering is not
consummated by April 6, 2007.

[Signature page immediately follows]


--------------------------------------------------------------------------------


 

Yours very truly,

 

 

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

SIGNATURE PAGE TO LOCKUP AGREEMENT


--------------------------------------------------------------------------------